                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Gregory S. Mason, #148997
                               greg.mason@mccormickbarstow.com
                           3 7647 North Fresno Street
                             Fresno, California 93720
                           4 Telephone:     (559) 433-1300
                             Facsimile:     (559) 433-2300
                           5

                        6 E. & J. Gallo Winery
                          David Fallek, State Bar No. 163448
                        7 600 Yosemite Boulevard

                        8 Modesto, CA 95354
                          Telephone: (209) 341-5245
                        9 Facsimile: (209) 341-5030
                          Email: David.fallek@ejgallo.com
                       10

                       11 Attorneys for Defendant E. & J. GALLO
                          WINERY
                       12

                       13

                       14                               UNITED STATES DISTRICT COURT
                       15                           EASTERN DISTRICT OF CALIFORNIA
                       16                                  SACRAMENTO DIVISION
                       17

                       18 E. & J. GALLO WINERY, a California           Case No.: 2:19-cv-02120-WBS-KJN
                          corporation,
                       19                                              STIPULATION AND [PROPOSED]
                                         Plaintiff,                    ORDER CONTINUING HEARING ON
                       20                                              UNITED STATES OF AMERICA’S
                                  vs.
                                                                       MOTION TO DISMISS FIRST
                       21                                              AMENDED COMPLAINT
                          PESTMASTER SERVICES, INC., a
                       22 California corporation, JEFFREY M. VAN
                          DIEPEN, and UNITED STATES OF
                       23 AMERICA,

                       24
                                          Defendants.
                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                 STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING ON UNITED STATES OF AMERICA’S
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                               MOTION TO DISMISS FIRST AMENDED COMPLAINT
                           1                                         STIPULATION

                           2          IT IS HEREBY STIPULATED, by and between Plaintiff E. & J. Gallo Winery and

                           3 Defendant United States of America that the hearing on the United States of America’s Motion to

                           4 Dismiss First Amended Complaint is continued to March 9, 2020 at 1:30 p.m.       The

                           5

                           6 Dated: January 30, 2020                               MCGREGOR W. SCOTT
                                                                                   United States Attorney
                           7                                                       W. DEAN CATER
                                                                                   Assistant United States Attorney
                           8
                                                                                   J. PATRICK GLYNN
                           9                                                       Director, Torts Branch
                                                                                   BRIDGET B. LIPSCOMB
                       10                                                          Assistant Director

                       11                                                By:       /s/ Jason T. Cohen (as authorized on 1/30/2020)
                                                                                   JASON T. COHEN
                       12                                                          Assistant United States Attorney

                       13                                                          Attorneys for Defendant
                                                                                   UNITED STATES OF AMERICA
                       14

                       15                                                          McCORMICK, BARSTOW, SHEPPARD,
                                                                                   WAYTE & CARRUTH LLP
                       16
                                                                         By:       /s/ Gregory S. Mason
                       17                                                          GREGORY S. MASON

                       18                                                          E. & J. GALLO WINERY
                                                                                   David Fallek
                       19
                                                                                   Attorneys for Plaintiff E. & J. GALLO
                       20                                                          WINERY

                       21
                               ///
                       22
                               ///
                       23

                       24 ///

                       25
                               ////
                       26
                       27 ////

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                               2
   CARRUTH LLP                   STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING ON UNITED STATES OF AMERICA’S
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                 MOTION TO DISMISS FIRST AMENDED COMPLAINT
                           1                                                    ORDER

                           2            IT IS SO ORDERED: the hearing on the United States of America’s Motion to Dismiss First
                           3 Amended Complaint is continued to March 9, 2020 at 1:30 p.m.         The Scheduling Conference is
                           4 continued to April 27, 2020 at 1:30 p.m. A joint status report shall be filed no later than April 13,

                           5 2020.

                           6 Dated: February 4, 2020

                           7

                           8
                               030262-000132 6622679.1
                           9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                 3
   CARRUTH LLP                   STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING ON UNITED STATES OF AMERICA’S
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                 MOTION TO DISMISS FIRST AMENDED COMPLAINT
